DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions.  

Allowable Subject Matter
Claims 26 and 28 – 62 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the valve disc, the adjustment plate, and the spring are configured so that, when the adjustment plate is set in a rotational position corresponding to a desired airflow level, an increased pressure difference between the inlet and the outlet creates a force on the valve disc to overcome a biasing force of the spring and to rotate the valve disc to a position reducing flow area in the flow path
The closes prior art, Marcoux et al (US 2006/0199525) in view of Horner et al (US 2006/0214128) in view of Labrecque (US 2,169,168) discloses an automatic airflow balancing valve comprising: a housing comprising an inlet and an outlet and defining a flow path from the inlet to the outlet; an adjustment plate located in the flow path and configured to rotate about an adjustment plate axis, wherein the adjustment plate is further configured to be set in any of multiple rotational positions about the adjustment plate axis, and wherein the adjustment plate extends from the adjustment plate axis toward the outlet; a valve disc located in the flow path and configured to rotate, separately from the adjustment plate, about a valve disc axis, wherein the valve disc comprises a first portion extending from the valve disc axis toward the inlet and a second portion extending from the valve disc axis toward the outlet; a spring biasing the valve disc into a home position against the adjustment plate. 
However, the proposed combination fails to disclose the above limitations of a valve disc, adjustment plate, the spring that are configured so that, when the adjustment plate is set in a rotational position corresponding to a desired airflow level, an increased pressure difference between the inlet and the outlet creates a force on the valve disc to overcome a biasing force of the spring and to rotate the valve disc to a position reducing flow area in the flow path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762




/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762